CLD-110                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4600
                                       ___________

                           IN RE: GEORGE JOHNSON, JR.,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                           United States District Court for the
                            Eastern District of Pennsylvania
                        (Related to E.D. Pa. No. 2-13-cv-05542)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                               February 12, 2015
       Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                                (Filed: February 25, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner George Johnson, Jr., proceeding pro se and in forma pauperis, petitions

for a writ of mandamus, “pursuant to the denial of a Petition and Motion for Relief from

Judgment . . . of Sept 21, 2014, Goldberg, Judge at 13-5542 of the District Court [for the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Eastern District of Pennsylvania] . . . at paper #34 of the district court docket . . . .” 1 He

seeks an order from this Court “remanding” the matter to the District Court, and directing

the District Court Clerk to enter default against the defendants in the underlying action.

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances, where the petitioner has no other adequate means to attain the relief

sought. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378–79 (3d Cir. 2005). It

may not be used as a substitute for appeal. Id. (citing Cheney v. U.S. Dist. Ct. for Dist. of

Columbia, 542 U.S. 367, 380–81, 124 S. Ct. 2576, 159 L. Ed. 2d 459 (2004)). Petitioner

has already filed an appeal from the District Court’s July 21, 2014 order in the underlying

action, seeking substantially the same relief that he seeks in his mandamus petition. That

appeal is pending. See Johnson v. Rardin, C.A. No. 14-3398 (filed July 23, 2014).

       Accordingly, we will deny the petition. Petitioner’s motion for appointment of

counsel is denied.




1
 Docket #34 in E.D. Pa. Civ. No. 13-cv-05542 is dated July 21, 2014, not September 21,
2014. Nothing has been entered on that docket since July 29, 2014.
                                          2